Citation Nr: 0904706	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
allergic conjunctivitis with dry eye syndrome, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury, status post posterior horn meniscus tear, 
status post arthroscopic debridement and removal of loose 
body, chondroplasty of the trochlear groove, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970, from September 1990 to May 1991, and from August 1997 
to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and January 2005 rating 
determinations of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The November 2004 decision denied increased ratings for the 
cervical spine and left knee disabilities, and the January 
2005 decision denied entitlement to an increased rating for 
the eye disability.

The issues of entitlement to increased evaluations for 
degenerative disc disease of the cervical spine, and 
residuals of a left knee injury, status post posterior horn 
meniscus tear, status post arthroscopic debridement and 
removal of loose body, chondroplasty of the trochlear groove, 
are remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



FINDING OF FACT

In a February 2007 statement in support of claim, the 
veteran, through his representative, indicated that he was 
withdrawing the issue of an increased evaluation for chronic 
allergic conjunctivitis with dry eye syndrome.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issue of entitlement to an increased 
evaluation for chronic allergic conjunctivitis with dry eye 
syndrome, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  

Although certified to the Board in January 2007, the veteran, 
through his representative, withdrew his appeal as to the 
issue of entitlement to an increased evaluation for chronic 
allergic conjunctivitis with dry eye syndrome in a February 
2007 statement.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an increased 
evaluation for chronic allergic conjunctivitis with dry eye 
syndrome, is dismissed.


REMAND

The last VA examination for the cervical spine and left knee 
disabilities occurred in October 2004.  The veteran has 
reported a worsening of his neck and left knee conditions 
since that examination.  At the time of a February 2006 VA 
outpatient visit the veteran reported recent worsening of his 
neck condition.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  

The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  An additional VA examination to determine the 
extent of any current knee and cervical spine disorders is 
warranted.  The veteran's representative has also requested 
that the veteran be afforded additional VA examinations to 
determine the current severity of any neck and left knee 
conditions.  

The veteran has reported that he is currently in receipt of 
Social Security disability benefits, in part due to his 
service-connected knee and cervical spine disorders.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with 
regard to Social Security Administration (SSA) benefits, the 
records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

At a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate an increased rating claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The veteran has not received information on elements (1) and 
(2) of Vazquez-Flores notice.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran 
providing the VCAA notice required by 
Vazquez-Flores.  He should be told that 
to substantiate the claims he should 
submit evidence of the impact of his 
disabilities on work and daily 
activities; and that some of the criteria 
under which his disabilities are rated 
require specific measurements such that 
worsening of the disabilities would not 
be sufficient to substantiate the claims.

2.  Contact SSA and request all medical 
records associated with the veteran's 
award of SSA benefits in July 2006.  
Any records received should be 
associated with the claims folder.

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service-connected left knee and cervical 
spine disorders.  The claims folder must 
be made available to the examiner for 
review.

The examiner should report the ranges of 
cervical spine and knee motion.  The 
examiner should also indicate whether the 
left knee and cervical spine disabilities 
are manifested by weakened movement, 
excess fatigability, incoordination, 
pain, of flare ups.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare ups.

As it relates to the left knee, the 
examiner should also report whether there 
is lateral instability or recurrent 
subluxation, and if present, the severity 
of such symptoms.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


